Electronically Filed
                                                    Supreme Court
                                                    28505
                                                    26-OCT-2010
                                                    01:16 PM



                            NO. 28505

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            143 NENUE HOLDINGS, LLC, a Hawaii limited
        liability company, Respondent/Plaintiff-Appellee,

                                v.

             SUZANNE BONDS, aka Suzanne Duong Bonds,
                 Petitioner/Defendant-Appellant.
----------------------------------------------------------------

      SUZANNE BONDS, Petitioner/Counterclaimant-Appellant,

                               vs.

    143 NENUE HOLDINGS, LLC, a Hawaii limited liability company,
   Counterclaim Respondent/Defendant/Crossclaimant-Appellee, and
        AMERIQUEST MORTGAGE COMPANY, a Delaware corporation,
      Respondent/Additional Counterclaim Defendant/Crossclaim
 Defendant-Appellee and RONALD G.S. AU; RYAN G.S. AU; and NATALIE
AU, Respondents/Additional Counterclaim Defendants-Appellees, and
FREDDIE FRANCO; ALALA MANAGEMENT, LLC, a Hawaii limited liability
       company; and DOES 1 THROUGH 20, Respondents/Additional
                       Counterclaim Defendants


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                       (CIV. NO. 05-1-0377)
         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Nakayama, J., for the court1)

            Petitioner’s application for writ of certiorari filed

on September 13, 2010, is hereby rejected.

            DATED:   Honolulu, Hawai#i, October 26, 2010.

                                          FOR THE COURT:
                                          /s/ Paula A. Nakayama
                                          Acting Chief Justice
Gary Victor Dubin,
Frederick J. Arensmeyer,
Benjamin R. Brower and
Simeon Vance of the Dubin
Law Offices for petitioner
on the application




      1
        Considered by: Nakayama, Acting, C.J., Circuit Judge Wilson in place
of Recktenwald, C.J., recused, Circuit Judge Nacino, in place of Acoba, J.,
recused, Circuit Judge Browning, in place of Duffy, J., recused, and Circuit
Judge Lee, assigned by reason of vacancy.

                                      2